Per Cur.

The assignees of Horner and Summers are entitled to the money on two grounds.
1st. The separate creditor is entitled to no more than the interest of Summers, subject to an account between him and the partnership, and of course to the joint debts. 4 Ves. jr. 397, in exchequer.
*2d. Leaving the goods levied on in the possession of the debtor, has here given him and his partner a false L ° credit; and has thereby injured strangers, which has never been permitted in any of the cases we have determined.